Judgment insofar as appealed from unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: The court did not abuse its discretion in awarding maintenance for one year (see, Petrie v Petrie, 124 AD2d 449, 451, Iv dismissed 69 NY2d 1038; Eli v Eli, 123 AD2d 819, 820) and in denying defendant counsel and expert witness fees (see, Basile v Basile, 122 AD2d 759, 760; Bidwell v Bidwell, 122 AD2d 364, 367). The maintenance award for one year, however, should be made retroactive to March 8, 1988, when defendant applied for temporary maintenance (see, Domestic Relations Law § 236 [B] [6] [a]; Rodgers v Rodgers, 98 AD2d 386, 390, n 1, appeal dismissed 62 NY2d 646). (Appeal from judgment of Supreme Court, Monroe County, Scudder, J. — divorce.) Present — Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.